Mr. Justice Wole
delivered the opinion of the court.
In the District Court of Mayagüez an application was made for the establishment of a dominion title to a piece of property in favor of Avelino Martinez Mercado. The fiscal appeared and objected on the ground that the boundaries were vaguely described when the law required such a description that the land might not be confounded with another and also objected that the derivation of the title was not shown. In his petition the applicant has observed all the requirements. The description was amended and finally read as follows:
“Agricultural property. — Portion of 7 acres of land planted in coffee and pasture, equivalent to 2 hectares, 75 ares, and 12 cen-tiares, with a wooden house of 3 meters 34 centimeters of frontage by 4 meters 18' centimeters deep, situated in the ward of Palma *32Escrita of the municipal jurisdiction of Las Marias, bounded on the north by a property planted in pasture and coffee, belonging to Francisco Rosa; on the east and west by the same kind of farm, which is the property of Isaac F. Martinez; and on the south by another property planted in coffee and pasture belonging to Saturnino Rosa. ’1
This is a sufficient description for the purpose of the application, and for the reasons given in the opinion of this court in the case of The People of Porto Pico v. Agustin Hernández Mena, the judgment appealed from must be affirmed.

Affirmed.

Cheif Justice Quiñones and Justices Hernández, Figue-ras and MacLeary concurred.